COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Bliss & Glennon Inc. v. Eugene Lyle Ashley and Ashley General
                         Agency, LLC

Appellate case number:   01-12-01177-CV

Trial court case number: 1132520

Trial court:             164th District Court of Harris County

       Appellant’s motion to stay the underlying proceedings in the above-referenced trial court
case pending the outcome of the interlocutory appeal is granted. See TEX. CIV. PRAC. & REM.
CODE ANN. § 51.014(a)(3), (b) (West Supp. 2012).
       Appellant’s motion to vacate the trial court’s severance order dated March 7, 2013 is
denied. See In re Henry, 388 S.W.3d 719, 725 (Tex. App.—Houston [1st Dist.] 2012, pet.
denied).
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: April 8, 2013